Citation Nr: 1453363	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-29 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for PTSD and assigned an initial 50 percent rating, effective March 25, 2005.  Jurisdiction of the matter has been transferred to the Montgomery, Alabama RO.  

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In testimony in support of his claim, the Veteran contended that he is unemployable due to service-connected PTSD.  The Board has jurisdiction to consider the issue of TDIU as part of the claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (Virtual VA) to ensure a complete assessment of the evidence.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran's most recent VA examination to address the nature and severity of his PTSD took place in January 2014.  During his October 2014 hearing testimony, the Veteran and his spouse testified that his PTSD symptoms have worsened since the January 2014 VA examination (see October 2014 hearing transcript, pp. 2, 6, 8, 9, and 15).  On remand he should be afforded a new examination.  

The January 2014 VA examination report reflects the Veteran reported that he last worked in 2007 after being fired from a job where he had 24 years of continuous employment, and that he quit due to irritability issues and problems getting along with supervisors and coworkers.  On remand, an opinion should also be included that addresses the effect the Veteran's PTSD has on his employability.  

Also, during the October 2014 hearing, the Veteran testified that he has received ongoing treatment for his PTSD by VA.  Current VA treatment records associated with the claims file are dated to June 2014.  Any outstanding records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated since June 2014.  

2. Schedule the Veteran for VA examination to ascertain the current level of severity of his PTSD.  The examiner should review the claims file and note such review in the report.  All psychiatric symptoms should be noted and the examiner should opine as to the impact of his psychiatric disability on his ability to work and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  All findings and conclusions should be set forth in a legible report.  

3. Thereafter, consider all of the evidence of record and readjudicate the claim for service connection.  If the benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  



